DETAILED ACTION
In application filed on 01/03/2020, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020 and 04/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik S. Ericksen on 05/09/2022.
The application has been amended as follows:


1. (currently amended). A device for rapid non-destructive genetic material collection, comprising:
a multi-reservoir array including multiple reservoirs, wherein a plurality of the multiple reservoirs, include an abrasive surface, capable of retaining a source of genetic material in a liquid carrier wherein the abrasive surface has a roughness; and
a movement mechanism configured , and thereby configured 

Reasons for Allowance
Claims 1-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Samuel et al. (“Microfluidic-aided genotyping of zebrafish in the first 48 h with 100% viability." Biomedical microdevices 17.2 (2015): 1-7) teaches a device for rapid non-destructive genetic material collection, comprising:
a multi-reservoir array including multiple reservoirs (See Fig. 2a, Fin-clip method and chip design; Page 43, device made in PDMS), wherein a plurality of the multiple reservoirs (See Fig. 2a, Fin-clip method and chip design; Page 43, device made in PDMS) include an abrasive surface (PDMS surface inherently is an abrasive surface; PDMS surface inherently has surface roughness) capable of retaining a source of genetic material in a liquid carrier (Page 43, Introduction, collecting zebrafish genetic material)  wherein the abrasive surface has a roughness (Page 43, Introduction, collecting zebrafish genetic material); 
However, Samuel et al. (“Microfluidic-aided genotyping of zebrafish in the first 48 h with 100% viability." Biomedical microdevices 17.2 (2015): 1-7) neither teaches nor fairly suggests a device for rapid non-destructive genetic material collection, comprising:
a movement mechanism configured to move the multi-reservoir array in an oscillating motion, and thereby configured to create relative movement between the abrasive surface and the source of the genetic material in order to remove a portion of genetic material from the source of the genetic material without destroying the source of the genetic material or the portion of the genetic material that is removed (as claimed in Claims 1 and 12). 
Therefore Claims 1-12 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 12. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797